DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email response (received 11/23/2021) to an interview with Attorney Chunhsi Andy Mu on 11/18/2021.

The application has been amended as follows: 
Claim 3, line 19, replaced: “into the holder block”, with: --into one of the holder blocks--.
Claim 3, line 21, replaced: “into the holder block”, with: --into one of the holder blocks--.
Claim 3, line 23, replaced: “into the holder block”, with: --into a first one of the holder blocks--.
Claim 3, line 24, replaced: “into the holder block”, with: --into a second one of the holder blocks--.
Claim 7, line 3, replaced: “the holder block”, with: --the first one or the second of the holder blocks--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments are compelling with regards to the 112(a) rejection of claim 4, which is currently vacated. The amendment of claim 7 overcomes the 112(a) rejection to that claim. The amendments also overcome the 112(b) indefiniteness rejections, when taken in conjunction with the Examiner’s Amendment. That amendment clarifies the inventive concept, making it evident that the different terminal fittings which correspond to different holder blocks, are held by different terminal blocks, and that the butting pin is inserted variously into the different holder blocks at different positions based upon those different terminal fittings. Previously the claim implied that one holder block would comprise various pin positions, which is not the intent. The prior art to Koletsos (US 3,599,472) IVO Fukada et al. (US 6,141,867) does not disclose those features as amended by the Applicant and further clarified herein. The Applicant has provided compelling arguments (09/23/2021) with regards to those prior art references. The remaining prior art, including the newly cited Aligué et al. (US 5,016,345) and Stull et al. (US 2016/0226208 A1) do not disclose or teach the method of claim 3 including inserting a butting pin into one of the holder blocks to cross the holding groove, and wherein an insertion portion position of the butting pin into one of the holder blocks depends on a type of the terminal fitting to be held on the terminal holder such that the butting pin is inserted into one of the holder blocks at a first insertion position when the type of the terminal fitting is of a first type, and the butting pin is inserted into another one of the holder blocks at a second insertion position when the type of the terminal fitting is of a second type. Aligué generally discloses a related method, however the pins (69, 112, 121) are generic prior art pins for pivoting or holding, and are not inserted into the holder blocks (20, 20a), nor would there be any reason to do so. Stull is more name unavailable) is similar in scope and deficiency when compared to claim 3, as the Stull reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JEFFREY T CARLEY/Examiner, Art Unit 3729